United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 99-1435
                                 ________________

Ernest K. Stetter,                         *
                                           *
             Appellant,                    *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Southern District of Iowa.
John T. Riddick; Monroe County,            *
Iowa,                                      *             [UNPUBLISHED]
                                           *
             Appellees.

                                 ________________

                                 Submitted: December 15, 2000
                                     Filed: March 30, 2001
                                 ________________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and HANSEN, Circuit
Judges.
                         ________________

PER CURIAM.

       Ernest Stetter appeals the district court's1 adverse grant of summary judgment in
his 42 U.S.C. § 1983 action. We affirm.




      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
        Stetter was arrested for domestic abuse, criminal mischief, and assault, and he
was taken to the Monroe County jail in the early morning on July 22, 1995. He was
intoxicated at the time and does not remember how he got to the jail. During booking,
Stetter complained that his ribs hurt. Later that afternoon, John Riddick, the Monroe
County jail administrator, met with Stetter to assess his complaint. Riddick associated
Stetter’s discomfort with a fight that Stetter had been in the night before. Over the next
couple of days, Stetter continued to complain, off and on, about his ribs and that it hurt
to breathe. On July 24, Stetter was taken to a physician at the Monroe County
Hospital. Upon x-ray, it was discovered that Stetter had a 100% pneumothorax on the
left, or a collapsed left lung. He was transferred to the University of Iowa hospital by
helicopter. His lung was reinflated by a chest tube and remained inflated after removal
of the tube a few days later. There were no complications. He was released from the
hospital on July 27. Stetter filed a 42 U.S.C. § 1983 action against Riddick, alleging
deliberate indifference to his serious medical needs. He does not allege that the
collapsed lung resulted from anything that occurred at the jail. The district court
granted summary judgment in favor of Riddick. Stetter appeals.

       We review a grant of summary judgment de novo. Fisher v. Pharmacia &
Upjohn, 225 F.3d 915, 919 (8th Cir. 2000). To prevail on his claim of deliberate
indifference, Stetter must establish that the medical deprivation was objectively serious
and that Riddick subjectively knew of the serious medical need and refused to address
it. See Moore v. Jackson, 123 F.3d 1082, 1086 (8th Cir. 1997).

       Stetter asserts that Riddick acted with deliberate indifference in recklessly
disregarding his serious medical needs after he had complained for two days about his
ribs hurting and about having difficulty breathing. Although we agree that, in hindsight,
Riddick should have taken Stetter to a doctor more promptly, we do not believe that
Riddick’s failure to act sooner amounted to a constitutional violation. Stetter must
show more than negligence, more than even gross negligence, to rise to the level of a
constitutional violation. Jolly v. Knudsen 205 F.3d 1094, 1096 (8th Cir. 2000).

                                            2
      Consequently, we affirm the judgment of the district court and conclude that his
claim for equitable relief was correctly decided. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          3